Title: To Thomas Jefferson from James Monroe, 12 July 1788
From: Monroe, James
To: Jefferson, Thomas


          
            
              Dear Madam
            
            Fredricksburg July 12. 1788
          
          Altho I am persuaded you will have received the proceedings of our convention upon the plan of government submitted from Phila. yet as it is possible this may reach you sooner than other communications I herewith enclose a copy to you. These terminated as you will find in a ratification which must be consider’d; so far as a reservation of certain rights go, as conditional, with the recommendation of subsequent amendments. The copy will designate to you the part which different gentlemen took upon this very interesting and important subject. The detail in the management of the business, from your intimate knowledge of characters, you perhaps possess with great accuracy, without a formal narration of it. Pendleton tho much impaired in health and in every respect in the decline of life shewed as much zeal to carry it, as if he had been a young man. Perhaps more than he discover’d in the commencement of the late revolution in his opposition to G. Britain. Wythe acted as chairman to the committee of the whole and of course took but little part in the debate, but was for the adoption relying on subsequent amendments. Blair said nothing, but was for it. The Governor exhibited a curious spectacle to view: having refused to sign the paper every body supposed him against it. But he afterwards had written a letter and having taken a part which might be called rather vehement than active he was constantly labouring to shew that his present conduct [was] consistent with that letter and the letter with his refusal to sign: Madison took the principal share in the debate for it. In which together with the aid I have already mention’d he was somewhat assisted by Innes, H. Lee, Marshall, Corbin, and G. Nicholas as Mason, Henry and Grayson were the principal Supporters of the opposition. The discussion as might have been expected where the parties were so nearly on a balance, was conducted generally with great order, propriety and respect of either party to the other, and its event was accompanied with no circumstance on the part of the victorious that mar[ked] extraordinary exultation, nor of depression on the part of the unfortunate. There was no bonfire illumination &c. and had there been I am inclin’d to believe, the opposition would have not only express’d no dissatisfaction, but have scarcely felt any at it, for they seemed to be governed by principles elevated highly above circumstances so trivial and transitory in their nature.
          The conduct of Genl. Washington upon this occasion has no doubt been right and meritorious. All parties had acknowledged defects in the federal system, and been sensible of the propriety of some material change. To forsake the honourable retreat to which he had retired and risque the reputation he had so deservedly acquir’d, manifested a zeal for the publick interest, that could after so many and illustrious services, and at this stage of his life, scarcely have been expected from him. Having however commenc’d again on the publick theatre the course which he takes becomes not only highly interesting to him but likewise so to us: the human character is not perfect; [and] if he partakes of those qualities which we have too much reason to believe are almost inseparable from the frail nature of our being the people of America will perhaps be lost: be assured his influence carried this government; for my own part I have a boundless confidence in him nor have I any reason to beleive he will ever furnish occasion for withdrawing it. More is to be apprehended if he takes a part in the public councils again as he advances in age from the designs of those around him than from any dispositions of his own.
          In the discussion of the subject an allusion was made I believe in the first instance, by Mr. Henry to an opinion you had given on this subject, in a letter to Mr. Donald. This afterwards became the subject of much inquiry and debate in the house, as to the construction of the contents of such letter and I was happy to find the great attention and universal respect with which the opinion was treated; as well as the great regard and high estimation in which the author of it was h[eld]. It must be painful to have been thus made a party in this transaction but this must have been alleviated by a consideration of the circumstances I have mention’d.
          From the first view I had of the report from Phila. I had some strong objections to it and as I had no inclination to inlist myself on either side, made no communication or positive declaration of my sentiments untill after the Convention met. Being however desirous to communicate them to my constituents I address’d the enclos’d letter to them, with intention of giving them a view thereof eight or ten days before it met, but the impression was delayed so long, and so incorrectly made, and the whole performance upon reexamination so loosely drawn that I thought it best to suppress it. There appear’d likewise to be an impropriety in interfering with the subject in that manner in that late stage of the business. I inclose it you for your perusal and comment on it.
          You have no doubt been apprized of the remonstrance of the Judges to the proceedings of the Legislature in the passage particularly of the district court law, as likewise of its contents. The subject will be taken up in the fall. The legislature altho assembled for the purpose declin’d entering into it, because of the season of the year being anxious to get home about their harvest. For this purpose they passd an act suspending the operation of the district court law untill sometime in Decr. or Jany. next. Altho different modifications may be made of it yet I think the bill will be retained in its principal features. I still reside here and perhaps shall continue to do so whilst I remain at the bar, especially if the district court law holds its ground. I hold a seat in the legislature and believe I shall do it for some time. The absence from my family is painful but I must endeavor to have them with me as much as possible. I hope you enjoy your health well. I have heard nothing to the contrary. I hope also that Miss Patsy and Molly are well. Short I likewise hope is in health. Remember me to them and believe me most affectionately your friend & servant,
          
            Jas. Monroe
          
        